DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 8, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 9-14, filed August 8, 2022, with respect to the rejection(s) of claim(s) 1-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2015/0252666 to Wang.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0130040 to Defretin et al. (hereinafter Defretin) in view of US 2015/0252666 to Wang et al. (hereinafter Wang).
Regarding independent claim 1, Defretin discloses a method for constructing a downhole tool electronics module (Fig. 1, at least module 120 and/or 130 and Figs. 12A and 12B, para. 0038), the method comprising:
providing a circuit board (Fig. 12A, at least substrate 202 and all components disposed thereon) comprising metallizing in at least part of a first surface (bottom of substrate 202) on a first side of a substrate (at least area where wire 1244 is connected to substrate 202), the metalizing to define at least one metallized area on the first surface  (at least area where wire 1244 is connected to substrate 202), and wherein the substrate further comprises:
a ceramic material (substrate 202 is made of ceramic, at least para. 0046), 
a second surface that is elevated from the first surface and that is on the first side (surface 308), and a second side opposite the first side (top surface of substrate 202); 
attaching an electronics component to the first surface (at least die attached to wire 1244); and 
mounting the circuit board on an electronics carrier, wherein the electronics component resides at least partially within a pocket of the electronics carrier (at least die connected to wire 1244).
Defretin fails to disclose that the electronics carrier is a single structure. 
In the same field of invention, Wang discloses a collar body 101 including a first cavity 102 configured to accommodate an electrical module 105 (see Fig. 1B and at least para. 0015).  That is, Wang discloses a single structure electronics carrier. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Defretin as taught by Wang.  This would have been done to simplify the manufacturing of the device. 
Regarding claim 18, Defretin discloses an apparatus for performing well logging in a borehole intersecting an earth formation (Fig. 1, at least bottom hole assembly 100, and para.  0035-0036), the apparatus comprising: 
a downhole tool including an electronics module (Fig. 1, at least module 120 and/or 130, para. 0038) that has an electronics carrier (Figs. 12A and 12B, at least housing 204), the electronics carrier comprising a pocket (at least surfaces of housing 204 disposed below frame 308, and pocket formed therein); and
a circuit board to be mounted on the electronics carrier (at least substrate 202 and all components disposed thereon), the circuit board including a substrate comprising a ceramic material (substrate 202, at least para. 0043, 0046), HTE4-63523-US-43-a first side (bottom surface of substrate), and a second side opposite to the first side (top surface of substrate),
the first side including at least a first surface (bottom surface of substrate), and a surface elevated from the first surface,
wherein at least part of the first surface is metallized to define at least one metallized area on the first surface (at least area where wire 1244 is connected to substrate 202), and 
wherein an electronics component is attached to the first surface and resides at least partially within the pocket of the electronics carrier (at least die connected to 1244).
Defretin fails to disclose that the electronics carrier is a single structure. 
In the same field of invention, Wang discloses a collar body 101 including a first cavity 102 configured to accommodate an electrical module 105 (see Fig. 1B and at least para. 0015).  That is, Wang discloses a single structure electronics carrier. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Defretin as taught by Wang.  This would have been done to simplify the manufacturing of the device. 
Regarding independent claim 19, claim 19 recites similar features as those recited in independent claim 1 and those features are rejected under the same grounds as claim 1.  Additionally, Defretin discloses wherein the substrate is formed from a monolithic ceramic material (the substrate 202 can be a ceramic substrate, at least para. 0046) and that the second surface is created by one of: (i) molding or (ii) green milling the monolithic ceramic material (packages are molded, Wang at para. 0019). 

Illustrated below are Figs. 12A and 12B of Defretin, marked and annotated for the convenience of the applicant.
    PNG
    media_image1.png
    707
    690
    media_image1.png
    Greyscale

Illustrated below is Fig. 1B of Wang, marked and annotated for the convenience of the applicant. 


    PNG
    media_image2.png
    809
    1003
    media_image2.png
    Greyscale

Regarding claims 2 and 20, Defretin disclose flattening at least partially the second surface that is elevated to a predefined flatness for mounting of the circuit board on the electronics carrier (Figs. 12A and 12B, the second surface is flat).

Claims 3-6, 9-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Defretin and Wang in view of US 5,898,218 to Hirose et al. (hereinafter Hirose).
Regarding claim 3, Defretin fails to disclose wherein the first surface comprises a first ceramic sheet and the second surface that is elevated comprises at least a second ceramic sheet.
Hirose discloses wherein the first surface comprises a first ceramic sheet (Figs. 1 and 2, top surface of 10d is ceramic) and the second surface that is elevated comprises at least a second ceramic sheet (10a-10c are ceramic).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Defretin as taught by Hirose.  This would have been done to provide a structure including a ceramic package for mounting electronic components thereon in which the electronic components are securely bonded both electrically and mechanically on conductor patterns formed on the ceramic package, as taught by Hirose at col. 2, ll. 12-17.
Regarding claim 4, modified Defretin discloses creating the second surface that is elevated by punching the second ceramic sheet (Hirose at Figs. 1 and 2, ceramic sheets 10a-10c) prior to placing the first ceramic sheet and the second ceramic sheet in a stack (Figs. 2 and/or Fig. 3, sheets 10a-10c are punched). 
 Regarding claim 5, modified Defretin discloses creating the substrate by stacking ceramic sheets; laminating the stacked ceramic sheets together as a stack; and sintering the stack (The ceramic package is manufactured by laminating and firing separate green sheets on which the base film is printed, at col. 3, ll. 15-16 and col. 4, ll. 30-33 of Hirose).  
Regarding claims 6 and 21, modified Defretin discloses flattening a mounting surface of the electronics carrier to a predefined second flatness (Hirose at Figs. 2 and 3, the mounting surface is flat).
Regarding claim 9, modified Defretin discloses creating the second surface green milling (Hirose at least at col. 3, ll. 15-16 and at col. 4, ll. 47-51).  
Regarding claim 10, modified Defretin discloses wherein adhering a mounting portion of the second surface of the substrate to a mounting surface of the electronics carrier using an adhesive between the mounting portion and the mounting surface (Hirose, as the last process, a cap 9 is mounted on the ceramic package 4 to close the opening and hermetically seal the cavity 5. Before mounting the cap 5 on the ceramic package, a sealing material 22 such as glass having a low melting temperature, high temperature solder or the like is printed on the sealing portion of the cap 9, at col. 6, ll. 20-25).
Regarding claim 11, modified Defretin discloses wherein the electronics carrier is formed as part of an electronics housing that comprises a mounting surface for adhering to a mounting portion of the second surface of the substrate (The cap 9 is placed at a predetermined position with a jig and the whole ceramic package is heated to harden the sealing material 22 at a temperature of about 300° C. Thus, the acceleration sensor module 1 is completed, at least at col. 6, ll. 20-29).
Regarding claim 12, modified Defretin discloses wherein the electronics carrier comprises a mounting frame having a mounting surface for adhering to a mounting portion of the second surface of the substrate (The semiconductor acceleration sensor chip 6 and the controlling IC chip 8 are mounted on and connected to the ceramic sheet 10c by die-bonding with a silicone-type die-bonding material 20, at least at col. 6, ll. 10-13 and ll. 20-29).  
Regarding claim 13, modified Defretin discloses wherein the mounting frame is made from a ceramic material (the device if a ceramic package, at least col. 4, ll. 49-51).
Regarding claim 14, Defretin fails to disclose wherein the second side of the substrate comprises a third surface and a fourth surface, the fourth surface elevated from the third surface, further comprising HTE4-63523-US-42-flattening at least partially the fourth surface to a predefined flatness to create a further mounting portion relative to a mounting portion on the second surface.  
However, Hirose discloses that it will be apparent to those skilled in the art that changes in form and detail may be made therein without departing from the scope of the invention, at col. 9, ll. 13-16.  Therefore, Hirose suggests that the surfaces can be formed differently.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Defretin so that the second side of the substrate comprises a second surface and a second elevated surface elevated from the second surface, further comprising HTE4-63523-US-42-flattening at least partially the second elevated surface to a predefined third flatness to create a mounting portion by removing material from the second elevated surface.  This would have been done to produce a chip according to particular specifications. 
Regarding claim 15, modified Defretin discloses wherein the third surface is at least partly metallized to define at least one second metallized area on the third surface, and wherein the second side of the substrate has at least one other electronic component mounted thereon (Hirose at Fig. 2, metallized areas 14 extend to various surfaces including the second surface).  
Regarding claim 16, modified Defretin discloses wherein a predefined flatness in at least part of the second surface has a flatness that is no greater than 50 micrometers (15 micrometers, at col. 4, ll. 40-47of Hirose).  
Regarding claim 17, modified Defretin discloses wherein the first surface comprises at least one of a cavity or a bay (Hirose at Fig. 2, areas on which elements 6-8 are mounted are bays or cavities). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858